      Case 4:16-cv-00713-JLH Document 149 Filed 10/02/18 Page 1 of 4




                                                           4705 Somers Avenue, Suite 100
                                                           North Little Rock, AR 72116
                                                           501-791-2277

                                                           Tab Turner
TURNER & ASSOCIATES, P.A.                                  tab@tturner.com
Attorneys at Law



                                       October 2, 2018

VIA ECF FILING

Honorable J. Leon Holmes
UNITED STATES DISTRICT JUDGE
500 West Capitol Avenue, Room D469
Little Rock, AR 72201

                Re:        Stovall v. Mack Trucks, et al
                           Case # 4:16-CV-00713

Dear Judge Holmes:

        We represent Mr. Stovall. The purpose of my letter is to respond to Mr. Lowther’s
letter of October 1, 2018, regarding Mack Truck’s request that the Court compel the
deposition of Meghan Tadlock who is presently confined in the Nevada County Jail on
first degree murder charges. Ms. Tadlock is Mr. Stovall’s ex-wife. In short, we are
confused by the letter from a procedural standpoint, but we also believe Ms. Tadlock’s
deposition is not a reasonable request given that she and Mr. Stovall were separated more
than a year before the subject accident occurred and she has no information that could
possibly be relevant to the accident, Mr. Stovall’s injuries, or his future condition. We
specifically asked the defendants to articulate why the deposition was felt necessary. The
only response we received was the letter from Mr. Lowther to you.

        From a procedural standpoint, we are unclear as to the procedural mechanism
Mack seeks with use of its letter. Ordinarily, a subpoena is issued to compel a witness to
attend a deposition. Failure of the witness to comply with the subpoena results in a
contempt motion. To the extent Mack is seeking relief for contempt resulting from the
first cancelled deposition, we would like to point out that the issuing authority was
Federal District Court for the Eastern District of Arkansas. The Western District,
however, would need to transfer the issue to this Court before Mack’s proposed
resolution is even considered. See Fed. R. Civ. P. 45(g). If there is some other basis or
authority Mack relies on, we apparently missed it.
                                               1
Stovall v. Mack, et al
Case 4:16-CV-00713 – JLH
      Case 4:16-cv-00713-JLH Document 149 Filed 10/02/18 Page 2 of 4




        Substantively, the present dispute concerns the proper scope of discovery. Unless
otherwise limited by court order, . . . [p]arties may obtain discovery regarding any
nonprivileged matter that is relevant to any party's claim or defense and proportional to
the needs of the case, considering the importance of the issues at stake in the action, the
amount in controversy, the parties' relative access to relevant information, the parties'
resources, the importance of the discovery in resolving the issues, and whether the burden
or expense of the proposed discovery outweighs its likely benefit. Vallejo v. Amgen, Inc.,
No. 17-1730, at * (8th Cir. Sep. 10, 2018). The district court has the power and
responsibility to consider the proportionality of all discovery and consider proportionality
in resolving discovery disputes. Vallejo v. Amgen, Inc., No. 17-1730, at * (8th Cir. Sep.
10, 2018). Although prior to the proportionality addition to Rule 26, Rule 26 was viewed
by the Eighth Circuit as “Liberal in scope and interpretation, extending to those matters
which are relevant and reasonably calculated to lead to the discovery of admissible
evidence,” even the Eighth Circuit recognized that the Rule “should not be misapplied so
as to allow fishing expeditions in discovery.” Hofer v. Mack Trucks, Inc., 981 F.2d 377,
380 (8th Cir.1992) (emphasis added).

       Here, the issue presented is whether the defendants taking of a deposition of an
ex-wife who was estranged from Plaintiff for more than a year before the subject accident
is so important to the issues in the litigation or whether the burden or expense of the
proposed discovery outweighs any likely benefit. We respectfully disagree with
defendants and think this is nothing more than a fishing expedition aimed to trying to
imply that Plaintiff must be a bad person simply because he ex-wife is in prison for
murder.

       First, the importance the defendants prescribe to Ms. Tadlock’s deposition has
been greatly exaggerated, if not completely mischaracterized. The couple married in
March, 2012, and have three children. They split-up in March, 2014. The subject accident
occurred fourteen (14) months later in June, 2015. Ms. Tadlock is currently incarcerated
because it is alleged that in May, 2017, three (3) years after she and Mr. Stovall split and
two (2) years after the subject accident, she and an accomplice tied a drug dealer up and
Ms. Tadlock murdered the drug dealer when she shot him in the head.

        Ms. Tadlock is obviously not a percipient witness to Mr. Stovall’s daily activities
or habits at the time of the accident because she was not even residing with him nor had
she been for fourteen (14) months. In fact, Mr. Stovall was actually living with a young
lady named Jaqueline Weston at the time of the accident, who defendants have fully
deposed. Every issue Mr. Lowther identified wanting to ask Ms. Tadlock about is more
appropriately answered by the person living with Mr. Stovall at the time of the accident,
and Ms. Weston’s deposition has already occurred. Although the defendants may not be
happy with the testimony, that certainly does not create a right to waste time, money and


                                             2
Stovall v. Mack, et al
Case 4:16-CV-00713 – JLH
      Case 4:16-cv-00713-JLH Document 149 Filed 10/02/18 Page 3 of 4



resources going on a fishing expedition with someone who was neither living with Mr.
Stovall at the time of the accident or involved in his daily life for well over a year. 1

        In an effort to create fire where none exists, Mack next tries to use a medical
record to create an impression different from the truth by making a specious argument
that Mr. Stovall might have been “sleepy” while driving. The record Mack references is
from a nurse practitioner note made by Erin Holliman who, during an isolated visit on
May 3, 2013, which his more than two years before the subject accident, made a passing
entry about Mr. Stovall being sleepy. What Mack doesn’t mention is that Ms. Holliman
saw Mr. Stovall ten additional times after May 3, 2013, and never once noted any
complaint of him again being sleepy or tired. 2 Even more importantly, rather than
speculating about what was meant by the note, his girlfriend, Ms. Weston, made clear in
her deposition that Mr. Stovall did not have a problem sleeping at night or being sleepy
during the day time 3, and Ms. Holliman made clear in her deposition that any implication
that her note supports the proposition that he somehow fell asleep driving several years
later was nothing more than pure speculation. 4

        Simply put, Ms. Tadlock’s deposition is nothing more than a fishing expedition
where the burden or expense of the proposed discovery outweighs any likely benefit to be
gained. 5

       Turning to the practical elements of the proportionality consideration, Ms.
Tadlock’s criminal trial is scheduled for March, 2019. No defense lawyer in his or her
right mind is going to permit his or her client to subject herself to a deposition without
invoking her Fifth Amendment rights. Although that does not mean that one might not
get some answers to questions unrelated to her present predicament, taking a full and
open deposition that includes background questions, credibility questions, and a full
cross-examination is certainly not going to be permitted. Consequently, the deposition is
not going to be practical even if permitted to proceed, and it certainly weighs against
permitting the deposition given the its nothing more than a fishing expedition to begin
with.



1    Ms. Weston testified that she lived with Mr. Stovall from late July, 2014, until his accident on June 1,
2015. See Weston Depo P. 7. Ms. Weston also testified that Mr. Stovall slept well; did not suffer from
problems during the day with sleep deprivation; and it was his habit to put his seatbelt on whenever he
entered an automobile. See Id. P. 14-15 and 19. She also confirmed that Mr. Stovall would get upset at Ms.
Weston if she ever forgot to use her seatbelt. Id. at 19.
2
    See Holliman Depo 24:1-12.
3
    See Weston Depo, P. 14-15.
4
    See Holliman Depo 26:1-22.
5
   The Eighth Circuit has held that, despite Rule 26 being “liberal in scope and interpretation, extending to
those matters which are relevant and reasonably calculated to lead to the discovery of admissible
evidence,” it “should not be misapplied so as to allow fishing expeditions in discovery.” Hofer v. Mack
Trucks, Inc., 981 F.2d 377, 380 (8th Cir.1992) (emphasis added).
                                                     3
Stovall v. Mack, et al
Case 4:16-CV-00713 – JLH
      Case 4:16-cv-00713-JLH Document 149 Filed 10/02/18 Page 4 of 4



        Although Mack would naturally agree to limit scope of Ms. Tadlock’s deposition,
limiting the scope realistically means that cross-examination will be limited for the very
reasons set forth above, which means Mr. Stovall would be deprived of a full and fair
opportunity to depose the witness on credibility and bias-related issues, not to mention
the natural resentment an ex-wife might have whether incarcerated for murder or not.

       In conclusion, Plaintiff objects to both the procedural nature of the request and to
the substantive request.

        Thank you for the Court’s time and patience.



                                             Sincerely,
                                            /TAB TURNER/
                                             Tab Turner




cc.     Charles Reed
        Frank Brannen
        Edwin Lowther
        Jim Simpson
        Martin Kasten
        Matthew King
        Jennifer Schuster
        Randall Riggs
        Ray Baxter




                                            4
Stovall v. Mack, et al
Case 4:16-CV-00713 – JLH
